NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4752-15T1

WELLS FARGO BANK, N.A.,

        Plaintiff-Respondent,

v.

JACOB STEFANSKY, MRS. JACOB
STEFANSKY, his wife,

        Defendants-Appellants,

and

UNITED STATES SMALL BUSINESS
ADMINISTRATION, AS RECEIVER
FOR PENNY LANE PARTNERS, LP;
UNITED STATES OF AMERICA,

     Defendants.
_______________________________

              Argued September 18, 2017 - Decided October 6, 2017

              Before Judges Accurso and Vernoia.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Ocean County, Docket No.
              F-021316-14.

              Daniel Louis Grossman argued the cause for
              appellants.
          Brian P. Matthews argued the cause for
          respondent (Reed Smith LLP, attorneys; Henry
          F. Reichner, of counsel and on the brief).
PER CURIAM

    In this contested mortgage foreclosure action, defendants

Jacob Y. Stefansky and his wife appeal from the entry of final

judgment contending plaintiff Wells Fargo Bank, N.A., caused the

default of Stefansky's mortgage loan, "that the equities

coalesced to balance in defendant's favor," and that they were

entitled to a hearing on the amount due on final judgment.       Our

review of the record convinces us that none of these arguments

is of sufficient merit to warrant discussion in a written

opinion.   R. 2:11-3(e)(1)(E).

    Stefansky's $437,000 line of credit, secured by a mortgage

on residential property purchased for investment, went into

default when he failed to pay the property taxes.   The holder of

the tax sale certificate instituted a foreclosure, which was

resolved by consent order permitting Stefansky six months to

redeem.    When Stefansky failed to timely redeem, the bank

advanced the funds necessary to discharge the tax lien in order

to preserve its mortgage.

    The bank subsequently instituted its own mortgage

foreclosure action.   Stefansky answered, claiming he was

precluded from redeeming the tax certificate by the injury to


                                 2                            A-4752-15T1
his credit caused by the bank having reported his default to the

credit agencies.   In addition to asserting several affirmative

defenses, Stefansky also asserted a counterclaim based on

remarks the bank's counsel made to his lawyer about "those

people in Lakewood" that Stefansky interpreted as anti-Semitic.

    Judge Buczynski struck Stefansky's counterclaim for

discrimination as non-germane, advising he could proceed in the

Law Division against the bank's counsel.   The judge also struck

Stefansky's affirmative defenses, thus leaving the parties to

litigate the validity of the default.

    Following discovery, Judge Hodgson granted the bank's

motion for summary judgment on an undisputed factual record.

The judge found Stefansky was obligated under the line of credit

agreement and the mortgage to keep the taxes current.

Stefansky's admitted failure to pay the taxes, resulting in

institution of the tax sale foreclosure, constituted an event of

default under the loan documents, which permitted the bank to

accelerate the loan and reject further monthly payments.

    The judge acknowledged the bank's payment of the taxes

frustrated Stefansky's plan to redeem the certificate, but found

its actions "could not be considered wrongful."   The judge found

Stefansky had "not cited to any case law or contractual

provision which would preclude the plaintiff's actions to pay

                                3                           A-4752-15T1
off the tax lien to preserve [its] interest in the property.

Default was not caused by the plaintiff but, rather, caused by

the defendant's delinquency in tax payments."

    We affirm, substantially for the reasons expressed by Judge

Hodgson in his opinion from the bench on June 26, 2015.   Because

Stefansky failed to assert any error in the bank's certification

of amount due, no hearing was necessary and final judgment was

appropriately entered.

    Affirmed.




                               4                          A-4752-15T1